Citation Nr: 0417239	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for synovial cell 
sarcoma, left neck area, postoperative, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for hypothyroidism 
secondary to radiation therapy, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for weakness of the 
left (minor) upper extremity secondary to surgery and 
radiation therapy, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a rating decision of January 2004, the 
veteran's service-connected weakness of the left (minor) 
upper extremity secondary to surgery and radiation therapy 
was increased from 10 to 20 percent, effective February 1994.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the veteran was advised of the 
Veterans Claim Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in a letter dated in January 2004.  
However, this notice pertained to claims for service 
connection rather than claims for increased ratings.  The 
Board is prohibited for performing this function in the first 
instance inasmuch as such an action could be prejudicial to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a request for 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should give VA everything he has 
pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  The RO 
should make certain that this type of notice is provided to 
the veteran.  

Furthermore, the veteran has been rated under diagnostic 
Codes 7709-7894 for postoperative residuals of synovial cell 
sarcoma.  Inasmuch as the veteran has been rated in part 
under code provisions pertaining to skin conditions, 
additional examination is necessary in order to evaluated the 
veteran under the amended rating criteria in effect since 
August 30, 2002.  In addition, the RO should consider the 
propriety of affording separate ratings for separate and 
distinct manifestations of the service-connected disability.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be notified of the 
information necessary to substantiate his 
claim pursuant to VCAA of 2000 and should 
be advised of the allocation of burdens 
in obtaining the necessary evidence and 
information.  In addition, the veteran 
should be requested to submit any 
pertinent evidence in his possession that 
he has not submitted previously in the 
record.  The veteran is requested not to 
submit duplicate evidence.  

2.  The veteran should be afforded a skin 
examination in order to determine the 
current nature and extent of 
postoperative residuals of synovial cell 
sarcoma, left neck area.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to comment on whether any 
postoperative scarring is deep or 
superficial, painful, unstable, 
productive of limitation of motion, or 
covers an area of 144 square inches or 
greater.  

3.  The veteran should be examined by a 
physician with expertise in endocrinology to 
determine the current severity of her 
service-connected thyroid disorder.  The 
examiner should review the veteran's VA 
claims file in conjunction with the 
examination.  Any indicated tests or studies 
should be conducted, and all findings should 
be reported in detail.  The examiner should 
describe all symptomatology specifically 
attributable to the veteran's service-
connected thyroid disability.  The examiner 
should specifically comment on the presence 
of such symptoms as cold intolerance, 
muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia 
(less than 60 beats per minute), sleepiness, 
decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays), 
slow return of reflexes and weight gain.  

4.  Thereafter, the RO should 
readjudicate the claims.  Specifically 
with respect to the claim for an 
increased evaluation for the service-
connected postoperative residuals of 
synovial cell sarcoma, the RO is 
requested to consider the propriety of 
affording separate ratings for separate 
and distinct manifestations of the 
service-connected disability. If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




